Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made and entered into on
this 14th day of March, 2017 by and between KalVista Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and T. Andrew Crockett (hereinafter, the
“Executive”).

RECITALS

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms herein described.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

1.Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company during the Term of Employment on
the terms and conditions set forth herein.  

2.Position and Duties of Executive. During the Term of Employment, the Executive
shall be employed and serve as the Chief Executive Officer of the Company, and
shall have such duties typically associated with such titles, including, without
limitation supervising operations and management of the Company and its
subsidiaries.  The Executive shall faithfully and diligently perform all
services as may be assigned to him by the Board, and shall exercise such power
and authority as may from time to time be delegated to him by the Board. The
Executive shall devote his full business time, attention and efforts to the
performance of his duties under this Agreement, render such services to the best
of his ability, and use his reasonable best efforts to promote the interests of
the Company.  The Executive shall not engage in any other business or occupation
during the Term of Employment, including, without limitation, any activity that
(i) conflicts with the interests of the Company or its subsidiaries, (ii)
interferes with the proper and efficient performance of his duties for the
Company, or (iii) interferes with the exercise of his judgment in the Company’s
best interests.  Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to (w) serve on up to two outside corporate or scientific advisory
boards with prior notice to the Company, (x) serve on civic or charitable boards
or committees, (y) deliver lectures or fulfill speaking engagements, or (z)
manage personal investments, so long as any such activities do not interfere
with or detract from the performance of the Executive’s responsibilities to the
Company in accordance with this Agreement.    

3.Compensation and Benefits.

(a)Base Salary. The Executive shall receive a Base Salary at the annual rate of
$450,000.00 during the Term of Employment, with such Base Salary payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes.  The Base Salary shall be reviewed, at
least annually, for merit increases and may, by action and in the discretion of
the Board (or its Compensation Committee), be increased at any time or from time
to time, but may not be decreased from the then current Base Salary.

(b)Bonuses. During the Term of Employment, the Executive shall participate in
the Company’s annual incentive compensation plan, program and/or arrangements
applicable to senior-level executives, as established and modified from time to
time by the

 

--------------------------------------------------------------------------------

 

Compensation Committee of the Board in its sole discretion. During the Term of
Employment, the Executive shall have a target bonus opportunity under such plan
or program equal to 50% of his current Base Salary (the “Target Bonus”), based
on satisfaction of performance criteria to be established by the Compensation
Committee of the Board within the first three months of each fiscal year that
begins during the Term of Employment.  Payment of annual incentive compensation
awards shall be made in the same manner and at the same time that other
senior-level executives receive their annual incentive compensation awards and,
except as otherwise provided herein, will be subject to the Executive’s
continued employment through the applicable payment date.

(c)Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all medical, dental, hospitalization,
accidental death and dismemberment, disability, travel and life insurance plans,
and any and all other plans as are presently and hereinafter offered by the
Company to its executive personnel, including savings, pension, profit-sharing
and deferred compensation plans, subject to the general eligibility and
participation provisions set forth in such plans.

(d)Equity Awards.  During the Term of Employment, the Executive shall be
eligible to be granted Equity Awards.  The number and type of such Equity
Awards, and the terms and conditions thereof, shall be determined by the Board
or the Compensation Committee of the Board, in its discretion

(e)Vacation.  The Executive shall be entitled to 25 days of paid vacation each
calendar year during the Term of Employment, subject to the terms of the
Company’s then effective vacation or paid time off policy.

(f)Reimbursement of Reasonable Business Expenses.  Subject to submission of
proper substantiation by the Executive, and subject to such rules and guidelines
as the Company may from time to time adopt with respect to the reimbursement of
reasonable business expenses of executive personnel, the Company shall reimburse
the Executive for all reasonable expenses actually paid or incurred by the
Executive during the Term of Employment in the course of and pursuant to the
business of the Company.  The Executive shall account to the Company in writing
for all expenses for which reimbursement is sought and shall supply to the
Company copies of all relevant invoices, receipts or other evidence reasonably
requested by the Company.

4.Termination.

(a)General. The Term of Employment shall terminate upon the earliest to occur of
(i) the Executive’s death, (ii) a termination by the Company by reason of the
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason.  Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its Related
Entities.

(b)Termination by the Company for Cause. The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of Employment
for Cause.  In no event shall a termination of the Executive’s employment for
Cause occur unless the Company gives written notice to the Executive in
accordance with this Agreement stating with

2

 

--------------------------------------------------------------------------------

 

reasonable specificity the events or actions that constitute Cause.  In the
event that the Term of Employment is terminated by the Company for Cause,
Executive shall be entitled only to the Accrued Obligations.

(c)Disability. The Company shall have the option, in accordance with applicable
law, to terminate the Term of Employment upon written notice to the Executive at
any time during which the Executive is suffering from a Disability.  In the
event that the Term of Employment is terminated due to the Executive’s
Disability, the Executive shall be entitled to (i) the Accrued Obligations and
(ii) any insurance benefits to which he and his beneficiaries are entitled as a
result of his Disability.

(d)Death. In the event that the Term of Employment is terminated due to the
Executive’s death, the Executive’s estate shall be entitled to (i) the Accrued
Obligations and (ii) any insurance benefits to which he and his beneficiaries
are entitled as a result of his death.

(e)Termination Without Cause outside of a Change in Control of the Company or
Resignation With Good Reason outside of a Change in Control of the Company. The
Company may terminate the Term of Employment without Cause, and the Executive
may terminate the Term of Employment for Good Reason, at any time upon written
notice.  If the Term of Employment is terminated by the Company without Cause
(other than due to the Executive’s death or Disability) or by the Executive for
Good Reason, in either case prior to the date of a Change in Control or more
than two years after a Change in Control, the Executive shall be entitled to the
following:  

(i)The Accrued Obligations;

(ii)A lump sum payment equal to 15 months of Executive’s then-current Base
Salary;

(iii)Provided that the Executive timely elects continued coverage under COBRA,
the Company will reimburse the Executive for the monthly COBRA cost of continued
health and dental coverage of the Executive and his qualified beneficiaries paid
by the Executive under the health and dental plans of the Company, less the
amount that the Executive would be required to contribute for health and dental
coverage if the Executive were an active employee of the Company, for 15 months
(or, if less, for the duration that such COBRA coverage is available to
Executive).  Notwithstanding the above, if the Company determines in its sole
discretion that it cannot provide the COBRA benefits described herein without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide Executive
with a taxable lump sum payment in an amount equal to the then-unreimbursed
monthly COBRA premiums.

(f)Termination by Executive Without Good Reason. The Executive may terminate his
employment without Good Reason by providing the Company 30 days’ written notice
of such termination.  In the event of a termination of employment by the
Executive under this Section 4(f), the Executive shall be entitled only to the
Accrued Obligations.  In the event of termination of the Executive’s employment
under this Section 4(f), the Company may, in its sole and absolute discretion,
by written notice, accelerate such date of termination and still have it treated
as a termination without Good Reason.

(g)Termination Without Cause in connection with a Change in Control of the
Company or Resignation With Good Reason in connection with a Change in Control
of the

3

 

--------------------------------------------------------------------------------

 

Company. If the Executive’s employment is terminated by the Company (or any
entity to which the obligations and benefits under this Agreement have been
assigned pursuant to Section 9(b)) without Cause or by the Executive for Good
Reason, in either case during the two year period immediately following a Change
in Control, then the Executive shall be entitled to the following:

(i)The Accrued Obligations;

(ii)A lump sum payment equal to 21 months of Executive’s then-current Base
Salary;  

(iii)A lump sum payment equal to the Executive’s full Target Bonus for the
fiscal year in which the Termination Date occurs;  

(iv)Provided that the Executive timely elects continued coverage under COBRA,
the Company will reimburse the Executive for the monthly COBRA cost of continued
health and dental coverage of the Executive and his qualified beneficiaries paid
by the Executive under the health and dental plans of the Company, less the
amount that the Executive would be required to contribute for health and dental
coverage if the Executive were an active employee of the Company, for 21 months
(or, if less, for the duration that such COBRA coverage is available to
Executive).  Notwithstanding the above, if the Company determines in its sole
discretion that it cannot provide the COBRA benefits described herein without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide Executive
with a taxable lump sum payment in an amount equal to the then-unreimbursed
monthly COBRA premiums.  Notwithstanding the foregoing, the Company shall
provide Executive with a taxable lump sum payment in an amount equal to the
then-unreimbursed monthly COBRA premiums for months 19-21.

(v)All then-unvested Equity Awards will vest in full.

(h)Release.  All rights, payments and benefits due to the Executive under this
Section 4 (other than the Accrued Obligations) shall be conditioned on the
Executive’s execution of a general release of claims against the Company and its
affiliates substantially in the form attached hereto as Exhibit B (the
“Release”) and on that Release becoming irrevocable within 60 days following the
Termination Date.  The severance described in this Section 4 (other than Accrued
Obligations) shall be paid no later than the first business day following the
sixtieth (60th) day following the termination of employment of Executive and in
compliance with the timeframe required under Section 409A as set forth herein,
and the first payment will include the payments due and owing prior to that
payment date but for the application of this sentence.  If the Straddle Period
(as defined below) spans two (2) calendar years, then the cash payments under
this Section 4 (other than Accrued Obligations) shall first be made on the first
business day in the second calendar year that occurs after the expiration of the
sixty (60)-day period in which the Release must be delivered and effective, as
described in this Section 4.  The “Straddle Period” shall mean the sixty
(60)-day period following a termination of employment in which the Release is to
be executed and become irrevocable pursuant to this Section 4.

(i)Section 280G Certain Reductions of Payments by the Company.

(1)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be nondeductible by the Company

4

 

--------------------------------------------------------------------------------

 

for Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of amounts payable or distributable to or for the
benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be an amount expressed in present value that avoids any Payment
being nondeductible by the Company because of Section 280G of the Code.  To the
extent necessary to avoid imposition of the Excise Tax, the amounts payable or
benefits to be provided to the Executive shall be reduced such that the
reduction of compensation to be provided to the Executive is minimized.  In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero).  Anything to
the contrary notwithstanding, if the Reduced Amount is zero and it is determined
further that any Payment which is not an Agreement Payment would nevertheless be
nondeductible by the Company for Federal income tax purposes because of Section
280G of the Code, then the aggregate present value of Payments which are not
Agreement Payments shall also be reduced (but not below zero) to an amount
expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code.  If a reduction of any Payment is required pursuant
to this Section 4(i), such reduction shall occur to the amounts in the order
that results in the greatest economic present value of all payments and benefits
actually made or provided to the Executive.  For purposes of this Section 4(i),
present value shall be determined in accordance with Section 280G(d)(4) of the
Code.

(2)All determinations required to be made under this Section 4(i) shall be made
by a tax or compensation consulting firm of national reputation selected by the
Company (the “Consulting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 20 business days of
the date of termination or such earlier time as is requested by the Company and
an opinion to the Executive that he has substantial authority not to report any
excise tax on his Federal income tax return with respect to any Payments.  Any
such determination by the Consulting Firm shall be binding upon the Company and
the Executive.  Within five business days thereafter, the Company shall pay to
or distribute to or for the benefit of the Executive such amounts as are then
due to the Executive under this Agreement.  All fees and expenses of the
Consulting Firm incurred in connection with the determinations contemplated by
this Section 4(i) shall be borne by the Company.

(3)As a result of the uncertainty in the application of Section 280G of the Code
at the time of the initial determination by the Consulting Firm hereunder, it is
possible that Payments will have been made by the Company which should not have
been made (“Overpayment”) or that additional Payments which will not have been
made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Consulting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Consulting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be promptly repaid to the Company by the
Executive.  In the event that the Consulting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

5

 

--------------------------------------------------------------------------------

 

(j)Cooperation. Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. In no
event shall his cooperation materially interfere with his services for a
subsequent employer or other similar service recipient. To the extent permitted
by law, the Company agrees that (i) it shall promptly reimburse the Executive
for his reasonable and documented expenses in connection with his rendering
assistance and/or cooperation under this Section 4(j) upon his presentation of
documentation for such expenses and (ii) the Executive shall be reasonably
compensated for any continued material services as required under this Section
4(j).

(k)Return of Company Property. Following the Termination Date, the Executive or
his personal representative shall return all Company property in his possession,
including but not limited to all computer equipment (hardware and software),
telephones, facsimile machines, cell phones and other communication devices,
credit cards, office keys, security access cards, badges, identification cards
and all copies (including drafts) of any documentation or information (however
stored) relating to the business of the Company, its customers and clients or
its prospective customers and clients.

(l)Compliance with Section 409A.

(i)General.  It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.

(ii)Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.

(iii)Six Month Delay for Specified Employees.  If the Executive is a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i) of the Code), then no
payment or benefit that is payable on account of the Executive’s “separation
from service”, as that term is defined for purposes of Section 409A, shall be
made before the date that is six months after the Executive’s “separation from
service” (or, if earlier, the date of the Executive’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A.  Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule.

(iv)Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified

6

 

--------------------------------------------------------------------------------

 

amount to which the Executive is entitled under this Agreement shall be treated
as a separate payment.  In addition, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.

(v)Taxable Reimbursements and In-Kind Benefits.

(A)Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the last day of the taxable year of the Executive following the year
in which the expense was incurred.

(B)The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.

(C)The right to Taxable Reimbursement, or in-kind benefits, shall not be subject
to liquidation or exchange for another benefit.

(vi)Section 409A Compliance. Notwithstanding the foregoing, the Company does not
make any representation to the Executive that the payments or benefits provided
under this Agreement are exempt from, or satisfy, the requirements of Section
409A, and the Company shall have no liability or other obligation to indemnify
or hold harmless the Executive or any beneficiary of the Executive for any tax,
additional tax, interest or penalties that the Executive or any beneficiary of
the Executive may incur in the event that any provision of this Agreement, or
any amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.

5.Restrictive Covenants.

(a)Confidential Information.  The Executive shall execute and agree to be bound
by the terms of the Company’s Employee Invention Assignment, Confidentiality and
Non-Competition Agreement (the “EIIA”) as provided therein.  

(b)Insider Trading Policies.  Executive agrees that he shall comply with and be
bound by the Company’s insider trading policies with respect to the securities
of the Company as now in effect or hereafter adopted or amended.

(c)Clawback Provisions.  All incentive and equity awards and payments shall be
subject to the clawback policy of the Company, as now in effect or hereafter
adopted or amended, and all applicable laws and rules and regulations of the
stock exchanges and public market on which the securities of the Company are
traded. 

(d)Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in this Section
5 or the EIIA may cause irreparable harm and damage to the Company, and its
Related Entities, the monetary amount of which may be virtually impossible to
ascertain.  As a result, the Executive recognizes and hereby acknowledges that
the Company and its Related Entities shall be entitled to seek an injunction
from any court of competent jurisdiction enjoining and restraining any violation
of any or all of the covenants contained in this Section 5 or the EIIA by the
Executive or

7

 

--------------------------------------------------------------------------------

 

any of his affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other remedies the Company may possess.

6.Representations and Warranties of Executive. The Executive represents and
warrants to the Company that:

(a)The Executive’s employment will not conflict with or result in his breach of
any agreement to which he is a party or otherwise may be bound;

(b)The Executive has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

(c)In connection with Executive’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer; and

7.Indemnification.   Subject to limitations imposed by law, the Company shall
indemnify and hold harmless the Executive to the fullest extent permitted by law
from and against any and all claims, damages, expenses (including attorneys’
fees), judgments, penalties, fines, settlements, and all other liabilities
incurred or paid by him in connection with the investigation, defense,
prosecution, settlement or appeal of any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Executive was or is a party or is threatened to
be made a party by reason of the fact that the Executive is or was an officer,
employee or agent of the Company, or by reason of anything done or not done by
the Executive in any such capacity or capacities, provided that the Executive
acted in good faith, in a manner that was not grossly negligent or constituted
willful misconduct and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.  

8.Definitions. When used in this Agreement, the following terms shall have the
following meanings:

(a)Accrued Obligations” means:

(i)all accrued but unpaid Base Salary through the end of the Term of Employment;

(ii)any unpaid or unreimbursed expenses incurred in accordance with Company
policy to the extent incurred during the Term of Employment;

(iii)any accrued but unpaid benefits provided under the Company’s employee
benefit plans, subject to and in accordance with the terms of those plans;

(iv)any unpaid Bonus in respect to any completed fiscal year that has ended on
or prior to the end of the Term of Employment; and

(v)any accrued but unused vacation pay.

8

 

--------------------------------------------------------------------------------

 

(b)“Base Salary” means the salary provided for in Section 3(a) hereof or any
increased salary granted to Executive pursuant to Section 3(a) hereof.

(c)“Beneficial Owner” and “Beneficial Ownership” shall have the meaning ascribed
to such terms in Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended.

(d)“Board” means the Board of Directors of the Company.

(e)“Bonus” means any bonus payable to the Executive pursuant to Section 3(b)
hereof.

(f)“Cause” means any of the following:  

(i)Executive’s conviction of or plea of nolo contendere to a felony or to any
crime involving moral turpitude;

(ii)willful misconduct or gross negligence by the Executive resulting, in either
case, in material economic or reputational harm to the Company or any of Related
Entities;

(iii)a willful failure by the Executive to carry out the reasonable and lawful
directions of the Board and failure by the Executive to remedy the failure
within thirty (30) days after receipt of written notice of same, by the Board;
or

(iv)fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against the Company or any Related Entity, or a willful material
violation by the Executive of a policy or procedure of the Company or any
Related Entity, resulting, in any case, in material, reputational or economic
harm to the Company or any Related Entity; or

(v) a willful material breach by the Executive of this Agreement and failure by
the Executive to remedy the material breach within 30 days after receipt of
written notice of same, by the Board.

(g)“CEO” means the Chief Executive Officer of the Company.

(h)“Change in Control” means the occurrence of any of the following events: (i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the total voting
power represented by the Company’s then-outstanding voting securities; provided,
however, that for purposes of this subclause (i) the acquisition of additional
securities by any one Person who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company will not be
considered a Change in Control; (ii) the consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets; (iii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or (iv) a change in the effective control of the
Company that occurs on the date that a majority of members of the Board is

9

 

--------------------------------------------------------------------------------

 

replaced during any twelve (12) month period by members of the Board whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.  For purpose of this
subclause (iv), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control.  For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company.  

(i)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

(j)“Code” means the Internal Revenue Code of 1986, as amended.

(k) “Commencement Date” means the date of this Agreement.  

(l)“Disability” means the Executive’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
for any period of six months or more in any 12 month period, by reason of any
medically determinable physical or mental impairment.

(m)“Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company to the Executive.

(n)“Excise Tax” means any excise tax imposed by Section 4999 of the Code,
together with any interest and penalties imposed with respect thereto, or any
interest or penalties are incurred by the Executive with respect to any such
excise tax.

(o)“Good Reason” means the occurrence of any of the following events or
conditions, without the Executive’s express written consent:

(i)a material diminution in the Executive’s authority, duties, or
responsibilities, provided, however, that the mere acquisition or merger of the
Company by itself shall not constitute a material diminution in the Executive’s
authority, duties, or responsibilities;

(ii)a material reduction by the Company in the Executive’s annual Base Salary
(which for purposes hereof is deemed to constitute a reduction of greater than
10%, unless such reduction applies as part of a salary reduction program and
such program includes similar reductions to all of the Executive’s direct
reports); or

(iii)the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Executive’s termination.

With respect to each of subsection (i), (ii) and (iii) above, the Executive must
provide notice to the Company of the condition giving rise to “Good Reason”
within 30 days of the initial existence of such condition, and the Company will
have 30 days following such notice to remedy such condition.  The Executive must
resign the Executive’s employment no later than 30 days following the Company’s
failure to cure the Good Reason or written notice to the Executive that it will
decline to do so.

10

 

--------------------------------------------------------------------------------

 

(p)“Group” shall have the meaning ascribed to such term in Section 13(d) of the
Securities Exchange Act of 1934.

(q)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d)
thereof.

(r)“Related Entity” means any Person controlling, controlled by or under common
control with the Company or any of its subsidiaries.  For this purpose, the
terms “controlling,” “controlled by” and “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including (without limitation) the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

(s) “Target Bonus” has the meaning described in Section 3(b).

(t)“Term of Employment” means the period during which the Executive shall be
employed by the Company pursuant to the terms of this Agreement, which period
shall begin on the Commencement Date and continue until terminated in accordance
with Section 4 hereof.

(u)“Termination Date” means the date on which the Term of Employment ends.

9.Miscellaneous Provisions.

(a)Taxes.  All payments or transfers of property made by the Company to the
Executive or his estate or beneficiaries shall be subject to the withholding of
such amounts relating to taxes as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.

(b)Assignment. The Company shall have the right to assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Company hereunder
as fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder.  The Executive
may not assign or transfer this Agreement or any rights or obligations
hereunder.

(c)Governing Law. Except as expressly set forth herein, this letter agreement
and the rights and obligations of the parties hereto shall be construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflict of laws.

(d)Arbitration and Class Action Waiver. Executive and the Company agree to
submit to mandatory binding arbitration any and all claims arising out of or
related to Executive’s employment with the Company and the termination thereof,
including, but not limited to, claims for unpaid wages, wrongful termination,
torts, stock or stock options or other ownership interest in the Company, and/or
discrimination (including harassment) based upon any

11

 

--------------------------------------------------------------------------------

 

federal, state or local ordinance, statute, regulation or constitutional
provision except that each party may, at its, his or her option, seek injunctive
relief in court related to the improper use, disclosure or misappropriation of a
party’s private, proprietary, confidential or trade secret information
(collectively, “Arbitrable Claims”).  Further, to the fullest extent permitted
by law, Executive and the Company agree that no class or collective actions can
be asserted in arbitration or otherwise.  All claims, whether in arbitration or
otherwise, must be brought solely in Executive’s or the Company’s individual
capacity, and not as a plaintiff or class member in any purported class or
collective proceeding.  

THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS.  THE PARTIES FURTHER WAIVE ANY RIGHTS THEY MAY HAVE TO PURSUE
OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION PERTAINING TO ANY ARBITRABLE
CLAIMS BETWEEN YOU AND THE COMPANY.

This Agreement does not restrict Executive’s right to file administrative claims
Executive may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor).  However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims.  The arbitration
shall be conducted in Boston, Massachusetts through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect.  The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration.  If Executive is unable to
access these rules, please let me know and I will provide Executive with a
hardcopy.  The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based.  Executive
and the Company agree that this Arbitration and Class Action Waiver Provision
shall be governed by the Federal Arbitration Act.  Should any portion of this
provision be found unenforceable, it shall be severed and the remaining
provisions shall remain in full force and effect.

(e)Entire Agreement. This Agreement, together with the exhibit attached hereto,
constitutes the entire agreement between the patties hereto with respect to the
subject matter hereof and, upon its effectiveness, shall supersede all prior
agreements, understandings and arrangements, both oral and written, between the
Executive and the Company (or any of its Related Entities) with respect to such
subject matter.  This Agreement may not be modified in any way unless by a
written instrument signed by both the Company and the Executive.

(f)Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon receipt by the addressee, as evidenced by the return receipt
thereof.  Notice shall be sent (i) if to the Company, addressed to the Company’s
headquarters, Attention: the Company’s Board, and (ii) if to the Executive, to
his address as reflected on the payroll records of the Company, or to such other
address as either party shall request by notice to the other in accordance with
this provision.

(g)Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal

12

 

--------------------------------------------------------------------------------

 

representatives, successors and, where permitted and applicable, assigns,
including, without limitation, any successor to the Company, whether by merger,
consolidation, sale of stock, sale of assets or otherwise.

(h)Right to Consult with Counsel. The Executive acknowledges having read and
considered all of the provisions of this Agreement carefully, and having had the
opportunity to consult with counsel of his own choosing, and, given this, the
Executive agrees that the obligations created hereby are not unreasonable.

(i)Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted.  If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.

(j)Waivers.  The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

(k)Damages; Attorneys’ Fees.  Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement.  Each party shall bear its own costs
and attorneys’ fees.

(l)No Set-off or Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In the event of any termination of the Executive’s
employment under this Agreement, he shall be under no obligation to seek other
employment or otherwise in any way to mitigate the amount of any payment
provided for hereunder.

(m)Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

(n)No Third Party Beneficiary.  The Related Entities are intended third party
beneficiaries of this Agreement.  Otherwise, nothing expressed or implied in
this Agreement is intended, or shall be construed, to confer upon or give any
person other than the Company, the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns, any rights or remedies under or by reason of this Agreement.

(o)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

13

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

Executive:

/s/ T. Andrew Crockett

 

Company:

/s/ Albert Cha

 

T. Andrew Crockett

 

 

Albert Cha

 

 

 

 

Authorized Signatory

 

 

 

 

(Director)

 

 




14

 

--------------------------------------------------------------------------------

 

Exhibit B

General Release of Claims

1. T. Andrew Crockett (“Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration received pursuant to Section
[4(e)] [4(g)] of the Employment Agreement (the “Severance Benefits”) to which
this release is attached as Exhibit B (the “Employment Agreement”), does hereby
release and forever discharge KalVista Pharmaceuticals, Inc. (the “Company”),
its subsidiaries, affiliated companies, successors and assigns, and its current
or former directors, officers, employees, shareholders or agents in such
capacities (collectively with the Company, the “Released Parties”) from any and
all actions, causes of action, suits, controversies, claims and demands
whatsoever, for or by reason of any matter, cause or thing whatsoever, whether
known or unknown including, but not limited to, all claims under any applicable
laws arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of
employment.  Without limiting the generality of the release provided above,
Executive expressly waives any and all claims under Age Discrimination in
Employment Act (“ADEA”) that he may have as of the date hereof.  Executive
further understands that, by signing this General Release of Claims, he is in
fact waiving, releasing and forever giving up any claim under the ADEA as well
as all other laws within the scope of this paragraph 1 that may have existed on
or prior to the date hereof.  Notwithstanding anything in this paragraph 1 to
the contrary, this General Release of Claims shall not apply to (i) any rights
to receive any payments or benefits to which the Executive is entitled under
COBRA, (ii) any rights or claims that may arise as a result of events occurring
after the date this General Release of Claims is executed, (iii) any
indemnification and advancement rights Executive may have as a former employee,
officer or director of the Company or its subsidiaries or affiliated companies
(including any rights under Section 7 of the Employment Agreement), (iv) any
claims for benefits under any directors’ and officers’ liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, (v) rights to vested benefits under
the Company’s 401(k) plan, and (vi) any rights as a holder of equity securities
of the Company.

2.Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of any lawsuits, complaints or proceedings with any
governmental agency, or against the Released Parties with respect to any of the
matters released by Executive pursuant to paragraph 1 hereof; provided, that
nothing herein shall prevent Executive from filing a charge or complaint with
the Equal Employment Opportunity Commission (“EEOC”) or similar federal or state
agency or the Executive’s ability to participate in any investigation or
proceeding conducted by such agency.  Executive does agree, however, that he is
waiving his right to recover any money in connection with such an investigation
or charge filed by him or by any other individual, or a charge filed by the
Equal Employment Opportunity Commission or any other federal, state or local
agency.

3.Executive acknowledges that, in the absence of his execution of this General
Release of Claims, the Severance Benefits would not otherwise be due to him.

15

 

--------------------------------------------------------------------------------

 

4.Executive acknowledges and agrees that he received adequate consideration in
exchange for agreeing to the covenants contained in Section 5 of the Employment
Agreement and the EIAA (as defined therein), that such covenants remain
reasonable and necessary to protect the legitimate business interests of the
Company and its affiliates and that he will continue to comply with those
covenants.

5.Executive hereby acknowledges that the Company has informed him that he has up
to 21 days to sign this General Release of Claims and he may knowingly and
voluntarily waive that 21 day period by signing this General Release of Claims
earlier.  Executive also understands that he shall have seven days following the
date on which he signs this General Release of Claims within which to revoke it
by providing a written notice of his revocation to the Company.

6.Executive acknowledges and agrees that this General Release of Claims will be
governed by and construed and enforced in accordance with the internal laws of
the State of Massachusetts applicable to contracts made and to be performed
entirely within such State.

7.Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

8.This General Release of Claims shall become irrevocable on the eighth day
following Executive’s execution of this General Release of Claims, unless
previously revoked in accordance with paragraph 5, above.

Intending to be legally bound hereby, Executive has executed this General
Release of Claims on ___________, 20__.

 

________________________________________

 

 

16

 